NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

VIRGINIA RIGGS,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-1036
                                           )
FISH & WILDLIFE CONSERVATION               )
COMMISSION,                                )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Pasco
County; Linda R. Babb, Judge.

Jesse R. Butler of Dickinson & Gibbons,
P.A., Sarasota, for Appellant.

Todd W. Vraspir of The Vraspir Law Firm,
P.A., Spring Hill, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.